Richardson, C. J.
The statute of June 1, 1796, sec. 5, (2) provides that any person who shall be chosen and actually serve one year in the office of clerk, &e. being duly elected thereto many town, &c. shall thereby gain a settlement in said town, &c. The statute of Feb. 27,1786, sec. 3,(3) provides “ that surveyors of highways shall be considered as “ beginning their office the first day of June, next following “ their appointments in March, and to continue in office for ⅛ the term of one year from the time of beginning said of- “ fice.” ■ -
(1) 1 N. H. Laws 389.
⅞) 12 Mass. Rep. 262-
The collection of the highway taxes is not the only duty imposed by law upon a surveyor of highways. It is his duty to see it duly expended in the repair of highways, and to see that the highways are kept in due repair through the year. Where a town is compelled to pay damages happening to any person by means of the insufficiency or want of repairs in any highway or bridge, such town has its remedy against the surveyor, by whose fault, or neglect, the same happened.(l) When a surveyor of highways removes from the town, in which he was chosen for the purpose of residing permanently in another town, he is no longer in a sitúa, tion to discharge the duties of his office, and it would be unreasonable to make him answerable for any neglect of duty. The removal must therefore be considered as if so facto a resignation of his office. It is clear, that if he removes before the end of the year, he does not serve a year within the meaning of the statute of Jan. I, 1796. The case of Paris vs. Hiram,(2) is strongly in point, and we are clearly of opinion, that there must be

Judgment for the plaintiffs.